Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 2, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
  148831                                                                                                                Justices


  IN RE DANIELS
  ________________________________

  SEAN DANIELS,

                  Plaintiff-Appellant,

  v                                                                   SC: 148831
                                                                      CoA: 317038
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of March 5, 2014, the Clerk of the Court is
  hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 2, 2014
           jam
                                                                                 Clerk